—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Price, J.), dated July 10, 1996, which granted the motion of the defendants City of New York and New York City Fire Department to dismiss the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff Heinz Von Ancken, a police officer, was injured by an explosion while assisting at the scene of several manhole fires. The Supreme Court properly dismissed the complaint on the ground that a claim pursuant to General Municipal Law § 205-e could not be predicated on an alleged violation of the New York City Fire Department’s All Units Circular No. 180 (Revised), since that directive neither imposes clear legal duties nor constitutes part of a well-developed body of law and regulation with positive commands that mandate the performance or nonperformance of specific acts (see, Desmond v City of New York, 88 NY2d 455, 464; Luongo v City of New York, 240 AD2d 712; Lawrence v City of New York, 240 AD2d 711; Stea v City of New York, 240 AD2d 725). Copertino, J. P., Sullivan, Pizzuto and Lerner, JJ., concur.